Citation Nr: 9905609	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for plantar wart of 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for his service-connected plantar wart 
of the left foot.


REMAND

A preliminary review of the record discloses that while the 
RO has certified the issue on appeal as set forth on the 
title page of this decision, it appears to the Board that 
there is a question as whether the veteran's VA Form 9 
(Appeal to Board of Veterans' Appeals) was timely received.  
See 38 C.F.R. §§ 3.110, 20.302 (b), 20.305 (1998).

In this regard, the Board would observe that the veteran was 
notified of the denial of his claim for an increased 
evaluation for his plantar wart of his left foot on June 9, 
1997.  He filed a Notice of Disagreement with that decision 
on June 8, 1998, and a Statement of the Case was issued on 
June 29, 1998.  In a cover letter to the Statement of the 
Case the veteran was informed that he "must file your appeal 
within 60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the action that you have 
appealed."  The veteran's Substantive Appeal, which appears 
to be dated the day prior to the Statement of the Case, was 
received by the RO on September 4, 1998.

Based on these dates it would appear that, even with 
consideration of the provisions of 38 C.F.R. §§ 3.110, 20.302 
(b), the veteran's appeal was received just after the time 
limit for submission.  However, regardless of the Board's 
preliminary computation of the days involved, the RO has not 
adjudicated the issue of whether the veteran's Substantive 
Appeal in this case was timely filed.  In addition due 
process considerations, in the Board's opinion, dictate that 
the veteran and his representative be appraised of any change 
in the Board's construction of the issue on appeal and be 
permitted to offer any evidence and argument as to that 
revised issue.  C.f. Marsh v. West, No. 98-634 (U.S. Vet. 
App. Oct. 5, 1998).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the intertwined 
issue of whether the veteran has 
submitted a timely Substantive Appeal to 
the June 1997 rating decision which 
denied an evaluation in excess of 10 
percent for a wart of the left foot.  If 
the decision is adverse to the veteran, 
he and his representative should be 
notified of the decision and of his 
appellate rights.  If a Notice of 
Disagreement is received, and a 
Substantive Appeal following the issuance 
of a Statement of the Case, the appeal 
should be returned to the Board.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

